VALLIANT, J. —
The facts of this case are in the main like those in the case of Starr y. Bartz, ante, page 47. The only points of difference between this case and that are as follows: The petition is copied in full in the abstract and it has not the defect noted in that petition, it is in due form as a petition for partition of land. The land involved is the ninety-acre tract mentioned in the opinion in the Bartz case as having been deeded by Dr. Lee to his daughter, Mrs. Kisner. The plaintiffs are the same as in the Bartz case, the defendants are Mrs. Kisner and Joel Lee; it is a suit therefore between the four children of Mrs. Lee, deceased; Mrs. Kisner has never sold her interest in the ninety acres, but has continued to occupy it, claiming it as her own, ever since it was deeded to her by her father in 1887; she was at that date about fifteen years old. The pleas of the Statute of Limitations and estop-pel are the same as in the Bartz case. The court stated the account involving the value of the improvements and taxes paid against the rents and profits and found the balance in Mrs. Kisner’s favor on that accounting to be $158.50. The decree was that each of the plain*65tiffs was entitled to a fourth of the land and Mrs. Kis-ner the remaining’ half, Joel not claiming any part; that the land he sold for partition, that out of the proceeds, after paying costs, Mrs. Kisner be paid $158.50, and what remained was to be divided, one-fourth to each of the plaintiffs and the balance to Mrs. Kisner. From that decree Mrs. Kisner has prosecuted this appeal.
The law applicable to the facts of this case is the same as that stated in the opinion in the Bartz ease as applicable there, and for the reasons stated in that opinion the judgment in this case must be affirmed. It is so ordered.
All concur.